53 F.3d 332NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Mary PITTS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 94-3322.
United States Court of Appeals, Sixth Circuit.
May 4, 1995.

Before:  WELLFORD, BOGGS and SILER, Circuit Judges.

ORDER

1
Mary Pitts, a social security claimant represented by counsel, appeals a district court judgment which affirmed the Secretary's denial of social security disability benefits.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.  Fed. R. App.  P. 34(a).


2
Pitts filed her current application for disability insurance benefits on February 2, 1990, alleging a disability since January 1, 1989, due to a back condition.  An administrative law judge (ALJ) determined that Pitts had the residual functional capacity to perform sedentary work with a sit/stand option and which did not require climbing, stooping, kneeling, crawling and reaching above shoulder level, or more than occasional crouching.  Relying on the medical-vocational guidelines and the testimony of a vocational expert, the ALJ found that Pitts could perform work which exists in significant numbers in the national economy and was, therefore, not disabled.  The Appeals Council denied Pitts's request for review.


3
Pitts then sought judicial review of the Secretary's decision.  The parties agreed to have a magistrate judge adjudicate the case.  After an evidentiary hearing, the magistrate judge found in favor of the Secretary and dismissed the case.


4
On appeal, Pitts argues that the Secretary's decision denying disability insurance benefits is not supported by substantial evidence because the ALJ erred in considering her complaints of pain.


5
Upon review, we conclude that substantial evidence supports the Secretary's denial of social security disability benefits.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir. 1989) (per curiam).  The ALJ properly considered Pitt's complaints of pain.  See Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir. 1986).  The objective medical evidence simply does not confirm the level of disabling pain alleged by Pitts.


6
Accordingly, we affirm the district court's judgment.